DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 


Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-2, 5, 9-11, 14, 16, 18-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOSTER (WO 2006014104 A1).
	Regarding claims 1 and 14, KOSTER discloses a musical instrument blocking device (Figs. 4a-4e, positioning elements 61, 62, 64, 65), and a method for practicing the device, said blocking device comprising: a body with a downward-facing surface, an upward-facing surface, a rear-facing surface (i.e., the stop wall 67, 68, 71, 72), and a protruding surface (e.g., 74; see also annotated Fig. 4e below) that extends between the downward-facing surface and the upward-facing surface (page 10, line 31 – page 11, line 7); wherein said rear-facing surface of the body extends from the downward-facing surface at a first angle (Figs. 4a-4e; page 10, lines 10-11); wherein said rear-facing surface is configured to contact a musical instrument at a plurality of points of contact (page 10, lines 10-25); wherein engagement between the rear-facing surface and the musical instrument transfers kinetic energy from forward motion of the musical instrument to the rear-facing surface and to said body without substantially transferring the kinetic energy of upward motion of the musical instrument (page 2, line 24 – page 3, line 6; page 10, lines 3-30); wherein said body transfers kinetic energy from the rear-facing surface to the downward-facing surface (page 2, line 24 – page 3, line 6; page 10, lines 3-30); and a gripping means on said downward-facing surface of said body to grip a floor surface wherein said gripping means inhibits movement of the musical instrument blocking device along the floor surface (page 10, lines 3-5); wherein said gripping means is disengaged from the floor surface by application of upward force to the protruding surface so as to dislodge the downward-facing surface from the floor surface (page 10, line 31 – page 11, line 7); wherein said gripping means is configured to be disengaged from the floor surface, repositioned and re-engaged with the floor surface in a plurality of locations and orientations (page 10, lines 5-9).  
	Regarding claim 2, KOSTER discloses: wherein said gripping means includes a plurality of hooks (page 10, lines 3-5). 
	Regarding claim 5, KOSTER discloses: wherein the gripping means is means for mechanically inducing friction between the downward-facing surface and the floor surface (page 10, lines 3-5).
Regarding claim 9, KOSTER discloses: wherein the rear-facing surface is a first rear-facing surface and the block further includes a second rear-facing surface,  wherein the first rear-facing surface and the second rear-facing surface intersect at a second angle (e.g., Fig. 4b).
	Regarding claim 10, KOSTER discloses: wherein the rear-facing surface is planar (Figs. 4d and 4e).
	Regarding claim 11, KOSTER discloses: wherein the body is malleable so as to provide means for said body to conform to the shape of the musical instrument (page 5, lines 18-23).
	Regarding claim 16, KOSTER discloses: wherein the first angle is 90 degrees (page 10, lines 10-11).  
Regarding claim 18, KOSTER discloses: wherein the first rear-facing surface and the second rear-facing surface are V-shaped (Fig. 4b).  
Regarding claims 19 and 21, KOSTER discloses: wherein the protruding surface is a first protruding surface positioned at a first end of the body, and 4U.S. Application No. 16/798,364KBLOCK-39907.203 further including a second protruding surface position at a second end of the body opposite the first end; wherein the rear facing surface extends between the first end and the second end, and wherein the downward-facing surface extends between the first end and the second end  (see annotated Fig. 4e below).  

    PNG
    media_image1.png
    835
    851
    media_image1.png
    Greyscale

Regarding claims 22 and 23, KOSTER discloses: wherein the body is not attached to a chair and is not dependent on the position of a chair; wherein positioning the body at the second position different than the first position does not require repositioning of the musical instrument (page 10, lines 5-9; page 10, line 31 – page 11, line 7).




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-4, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KOSTER in view of Martinez (US 9922627 B1).
	Regarding claims 3, KOSTER does not mention explicitly: wherein the gripping means includes an adhesive material.
	Martinez discloses a musical instrument blocking device (10 in Figs. 1-3), and a method for practicing the device, said blocking device comprising: a body (30) with a downward-facing surface (the underside of retention component 30); a gripping means (40) on a downward-facing surface of said body to grip a floor surface (24), wherein said gripping means inhibits movement of the musical instrument blocking device along the floor surface, wherein said gripping means is disengaged from the floor surface by application of upward force to a portion of the body so as to dislodge the downward-facing surface from the floor surface (inherent to the hook and loop fasteners 40 discussed at col. 5, lines 10-16); wherein the gripping means includes an adhesive material (col. 5, lines 10-16).  
	In view of Martinez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of KOSTER with providing a well-known an adhesive material, such as double-coated tape with high shear and temperature resistance, to arrive the claimed invention. A skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 4, the combination of KOSTER and Martinez is silent on: wherein the adhesive material resists movement across the floor surface while offering less resistance to upward movement away from the floor surface.
However, the Examiner takes official notice that an adhesive material, such as certain types of rubber or sticky polymers, having properties as recited in instant claim 4 is well known in the art. Since Martinez teaches the general condition of the fastener component (col. 5, lines 10-16) and the particulars of the fastener’s function (col. 2, lines 11-24), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of KOSTER and Martinez with providing a well-known high shear strength adhesives, such as double-coated tape with high shear and temperature resistance, to arrive the claimed invention. A skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Regarding claims 6 and 20, KOSTER does not mention explicitly: wherein the body includes means for vibration-absorbing of forces from the musical instrument; wherein the body is a foam.
Martinez discloses: wherein the body includes means for vibration-absorbing of forces from the musical instrument (col. 1, lines 29-40; col. 3, line 62 – col. 4, line 8; col. 5, lines 51-64); wherein the body is a foam (col. 4, lines 9-16).
In view of Martinez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of KOSTER to arrive the claimed invention by forming the body of the device with a foam material and/or proving means for vibration-absorbing of forces from the musical instrument. A skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KOSTER in view of Benson (US 20060000341 A1) and FLAME (US 3543632 A).
Regarding claim 12, KOSTER does not mention explicitly: a hole through the body and a chain attached through said hole, and wherein the chain includes means to link the musical instrument blocking device to an object; and wherein such chain is graspable by a user to exert manual upward force on the body to assist in detaching the device from the floor surface.  
Benson discloses a drum retaining device, comprising: a hole through a body of the device and a string attached through said hole with means to link the device to other objects (Fig. 8) wherein such string can also be graspable by a user to exert manual upward force on the body to assist in detaching the device from the floor surface (feature obvious from the structure and configuration shown in Figs. 8-10, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of KOSTER to incorporate the teaching of Benson to arrive the claimed invention. Doing so would provide an additional mechanism to secure the instrument in a desired location (Benson, col. 1, lines 38-42).
Benson does not mention explicitly: said string is a chain.
FLAME teaches a chain used as a drum (50) retaining device (col. 1, lines 33-38).
It would have been obvious to one of ordinary skill in the art to modify the combination of KOSTER and Benson to arrive the claimed invention by substituting FLAME’s chain for Benson’s string. Doing so would obviously make the link between the device and other objects to be flexible but more durable.
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KOSTER in view of Choate (US D352951 S).
Regarding claim 13, KOSTER discloses: wherein the rear-facing surface (e.g., 71 in Fig. 4d) is a first rear-facing surface extending perpendicular to the downward-facing surface.
KOSTER does not mention explicitly: wherein the body further includes a second rear-facing surface; wherein the second rear-facing surface extends inclined from the first rear-facing surface; and wherein the second rear-facing surface is positioned between the first rear-facing surface and the downward-facing surface.  
Choate discloses a musical instrument blocking device (Figs. 1 and 3), comprising: a downward-facing surface, a rear-facing surface (see annotated Fig. 3 below); wherein the rear-facing surface comprises: a first rear-facing surface extending perpendicular to the downward-facing surface, a second rear-facing surface extends inclined from the first rear-facing surface, and wherein the second rear-facing surface is positioned between the first rear- facing surface and the downward-facing surface (see annotated Fig. 3 below).

    PNG
    media_image2.png
    247
    744
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of KOSTER to arrive the claimed invention by forming the rear-facing surface with two portions as taught by Choate. It is deemed that the feature in question relates merely to a minor change of the shape of the rear-facing surface. A skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances.
9.	Claims 15, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over KOSTER.
Regarding claim 15, KOSTER is silent on: wherein the gripping means includes suction.  
However, the Examiner takes official notice that a gripping means including suction, such as a suction cups, is well known in the art. It would have been obvious to one of ordinary skill in the art to have modified the invention of KOSTER with providing a well-known gripping means including suction to arrive the claimed invention. A skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 24 and 26, KOSTER discloses the claimed invention (see Fig. 4b; see also discussions for claims 1, 9 and 18-19 above) except: wherein the angle is greater than 90 degrees.
However, it is deemed that the feature in question relates merely to design variation of the shape of the rear-facing surface (i.e. the stop wall 67 in Fig. 4b) taught by KOSTER, which needs a minor change to the angle at which the two wall portions are arranged. Since KOSTER teaches the variability of the blocking device (Figs. 4a, 4b, 4c; etc.), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention (e.g., Fig. 4b) of KOSTER to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
10.	Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KOSTER in view of Ryan (US 3096677 A).
Regarding claims 17 and 25, KOSTER is silent on: wherein the musical instrument is a hi-hat cymbal system.   
Ryan teaches: the musical instrument block device is used to stabilizer a hi-hat cymbal system (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of KOSTER to provide the blocking device to support or stabilizer a hi-hat cymbal system having legs that can rest against the L-shaped supports (Ryan, col. 2, lines 36-44). A skilled person would apply such modification as an intended use of the KOSTER/Ryan combination without practicing any inventive skills depending on practical considerations and according to the dictates of the circumstances.

Response to Arguments
11.	Applicant's arguments received 07/06/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-10 as set forth above in this Office action.


Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837